DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mei (CN 106342802; published: 1/25/17), in view of Deville (US 2014/0087978; published: Mar. 27, 2014).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mei is directed to a bactericide for controlling red spots of wet blue leather (Abstract). The bactericide is characterized by comprising, by weight, 15-50% CIT/MIT (CIT = the claimed 5-chloro-2-methyl-4-isothiazolin-3-one of instant claims 1A, 6 and 8; MIT = 2-methyl-4-isothiazolin-3-one of instant claims 2, 7 and 9), 1-8% of bactericide DBNPA (2,2-dibromo-3-nitrilopropionamide of instant claim 3), 1-20% of stabilizers Mg(NO3)2, 5-15% of solvents PEG 400 and 10-80% water (limitations of instant claims 1A, 1C, 2-9; Abstract). Mei teaches that the biocide for controlling the blue skin erythema was added when the raw fur was flooded (limitation of instant claim 10).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Although Mei teaches that the Mg(NO3)2 stabilizer mainly plays a role of mutual stabilization between the two products, so that the product itself does not decompose for a long time and the bactericidal activity does not decrease, Mei does not teach wherein the stabilizer can be TEMPO (i.e., 2,2,6,6-tetramethylpiperidin-1-oxyl) as required by instant claims 1, 6 and 8. However, this deficiency is cured by Deville. 
	Deville is directed to methods of converting an inactive biocide into an active biocide using a chemical reaction (Title). Deville teaches that the activating agent can also be an oxidizing agent.  According to an embodiment, the activating agent is an oxidizing agent when the inactive biocide is a reduced biocide.  In this manner, during the redox reaction between the activating agent and the inactive biocide, the activating agent takes electrons from the inactive biocide, and the activating agent becomes 
reduced and the inactive biocide becomes oxidized.  Examples of oxidizing agents include, but are not limited to, (2,2,6,6-tetramethylpiperidin-1-yl)oxidanyl "TEMPO" radicals. The oxidation of the inactive biocide produces the active biocide ([0021]). Deville teaches that the active biocide can be an oxidizing biocide or a non-oxidizing biocide such as a mixture of 5-chloro-2-methyl-4-isothizaolin-3-one and 2-methyl-4-isothiazolin-3-one (i.e., the mixture taught by Mei).
	(b) Mei does not specifically teach the concentration of A is 5 to 1000 ppm in the microbicide composition when it is added to the microbicide target, as required by instant claim 11.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) Based on the teachings of Mei and Deville, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (Mg(NO3)2 with TEMPO for the purpose of stabilizing the biocide actives in the composition of Mei) (See MPEP 2144.06-II).
(b) Regarding the concentration of component A (5-chloro-2-methyl-4-isothiazolin-3-one) when added to the microbicide target as specified in claim 11, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Mei teaches that the mixture of active agents, one of which is the claimed component A (5-chloro-2-methyl-4-isothiazolin-3-one), is present in an amount ranging from 15 to 50% by weight. And furthermore, Mei teaches that the composition is added to an aqueous environment, which would dilute the concentration of A.  The Applicants' specification provides no evidence that the selected concentration range in claim 11 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., the concentration of water in the target, the amount of bacteria in the target, the species of bacteria), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration of the active agent.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desirable biocidal effect when added to the target. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617